Response to arguments
1.         The request for reconsideration has been considered but does NOT place the application in condition for allowance because: This is in response to an Applicant Arguments/Remarks Made on 01/19/2021.

2.    Applicant’s argument page 8-10 
Claim 1 has been amended to recite a system for simulating computer vision, the system comprising:
a sensor modeler that models characteristics of one or more sensors; a device modeler that models a device under test, the modeled device under test comprising the modeled characteristics of one or more sensors;
an environment and motion modeler that specifies a set of synthetic operating environments and motion profiles for the modeled device under test;
a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein:
the set of reference frames includes identification of sensor models for the one or more sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames, and
the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler;
a post processor that models execution of computer vision algorithms applied to the set of synthetic sensor frames; and
an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles.

Chen is directed to a simulation including a test environment and device models, where each device model simulates a device in an Internet of Things (IoT) testing environment. Chen, Abst. Chen discloses an IoT testing environment that is custom-tailored (modeled) with IoT testing devices, IoT testing sensors and/or actuators deployed in specific locations within the IoT testing environment that correspond to specific locations of IoT devices, sensors and/or actuators deployed in a corresponding real-world environment, with the purpose of testing to identify semantic errors in the deployed or planned IoT system. Chen, para. [0042]. Individual IoT devices may be modeled in the testing environment, either custom built based on real-world devices or selected from a library of models, in order to emulate and test the IoT system interaction and functionality Chen, para. [0050]. The IoT system simulation generates synthetic data at device models to simulate data and behavior of the corresponding real-world devices and their component assets. Chen, para. [0067]. Thus, Chen provides a user with a simulated view of how a corresponding real-world IoT deployment would function to determine whether deployment would be satisfactory or to identify semantic errors in the IoT system. FIG. 6E, specifically cited in the Office Action, is reproduced for convenience below. See Office Action, pp. 10-11.
As shown in FIG. 6E above, Chen discloses “display elements 610 may be presented for each asset included on the modeled device to indicate the simulated data values or state changes”. Chen, para. [0069]. In other words, Chen merely discloses labeling elements with a value. The value used to label the elements, as illustrated in FIG. 6E above, does not indicate information about what was used to generate the labeled element. Claim 1 has been amended to recite “the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler”. The value disclosed in Chen does not include any synthetic imagery from a sensor modeler, device modeler, or environment and motion modeler, much less all three. Therefore, Chen, taken alone or in combination with Ma, does not teach or suggest “the set of synthetic sensor frames includes synthetic 

Examiner’s response
Regarding the argument that Chen does not indicate information about what was used to generate the labeled element. Examiner consider the simulation run is performed in the simulation system 100 in order to generate the labeled element. Also, Examiner points the applicant to the previous cited para of Chen See ¶ 67- With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets). See Chen para 14-15 -loT system (e.g., 100) that includes one or more loT devices (e.g., 105a-105d). Each loT device 105 can further include one or more loT assets, including instances of various types of sensors (e.g., 110a-110d), actuators (e.g., 115a-115b), storage, power, computer processing, and communication assets that can be leveraged and utilized (e.g., by other devices or software) within a machine-to-machine, or loT system or application. Sensors 110a-110d, or sensor assets, [corresponds to the set of different sensor sets] are capable of detecting, measuring, and generating sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation] For instance, a given sensor (e.g., 110-110d) may be configured to detect one or more respective characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications, wireless signals, position, humidity, the presence of radiation, liquid, specific chemicals, or chemical compounds, among several other examples.[corresponds to the sensor characteristics]. See ¶ 69 of Chen- As shown in FIG. 6E, the various device models, when run, may generate synthetic device data (e.g., corresponding to the various sensor and/or compute asset models included in the device model and the parameters set for each) [corresponds to the synthetic sensor frames and reference frames]. This synthetic data may be sent cursor 606 to select or hover over a particular graphical representation of a particular one of the deployed device models, display elements 610 may be presented for each asset included on the modeled device to indicate the simulated data values or state changes being generated by the corresponding device model logic (and/or asset model logic). Similar displays may be presented for any one of the device models, either as corresponding graphical icons are selected or as the simulation is run (e.g., displays may be shown concurrently for all of the device models in the simulation), among other examples. In this manner, a user can observe how the modeled deploy functions during the simulation. 

Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery for the sensor model. In the related field of invention, Ma teaches obtaining the three dimensional images for the sensor data. Therefore, the Examiner found the combination of Chen and Ma still teaches the synthetic imagery. See Ma reference fig 8 and para 93 - obtaining the synthetic imagery (or three dimensional images) from the state data. See para 93 of Ma- The computing device(s) simulate (804) views of the one or more imaging sensors based on the state data, the environment data, and the positional data. In some embodiments, simulating views of the one or more imaging sensors further comprises (812) translating the state data from a movable object's coordinate system to the imaging sensors coordinate system using the positional data (e.g., the camera data 630) of the imaging sensor. In some embodiments, the simulated views comprise (814) 3-dimensional images, as shown in Figures 6A-6C. Under the broadest reasonable sense, examiner consider the synthetic data obtained from the Chen references is used in Ma reference to create the three dimensional images for the device models (or synthetic imagery) based on the synthetic data. 
 And the synthetic device data(or sensor data) includes information of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact. Using broadest reasonable sense, examiner interprets during IoT system (101) simulation run, the synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of sensor data]. Examiner consider the synthetic data from the sensor as the set of synthetic sensor frames and the three dimensional images for the device models as the synthetic imagery based on the generated synthetic data from the sensor.

3.           Applicant’s argument page 10
The dependent claims are patentable over Ma and Chen on their own right as well as by virtue of their dependency on a patentable base claim. For example, claim 6 has been amended to recite “modeling a device under test comprises modeling characteristics of two or more sensors placed on a virtual body of the modeled device.” Support for the amendment is found at least in paragraph [0057] of the Specification. No new matter has been added. The Office Action concedes Ma does not teach or suggest modeling characteristics of two or more sensors. Office Action, p. 16. Chen discloses an “IoT device 105 may be provided with such assets as one or more sensors” that can “generate sensor data representing the on a virtual body of the modeled device as recited in claim 6.


Examiner’s response 
Examiner cite the paragraph of Ma to teach the sensors placed on a virtual body of the modeled device. See para 58 of Ma- the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object, a 3-dimensional graphics system 604 for simulating a 3-dimensional environment within which the movable object is operated, an ultrasonic imaging sensor simulator 606 for simulating data from an ultrasonic imaging sensor borne on the movable object, a time-of-flight (TOF) camera simulator 610 for simulating data from a TOF camera borne on the movable object, an image simulator 612 for simulating image data from a primary imaging device/a main imaging device/a payload.


4.          Applicant’s argument page 10-11
As another example, Claim 8 has been amended to recite a “result analyzer that compares the generated synthetic experiment data with data extracted from the set of reference frames to enable identification of a desirable design configuration candidate.” Support for the amendment is found at least in paragraph [0075] of the Specification. The Office Action concedes Ma does not teach or suggest a result analyzer. Office Action, p. 17. Chen discloses using test data to find errors or abnormalities in a simulation. Chen, para. [0054]. The test data is not compared with other data as the result analyzer of claim 8 compares synthetic experiment data with data extracted from the set of reference frames.


Examiner’s response
Examiner point the applicant to the previous cited para ¶ 54 in some implementations, test data 237 may be used by analytics logic (e.g., error detection logic 210) to determine errors or abnormalities modeled in the simulation. [Corresponds to the result analyzer of generated synthetic experiment data] In other examples, test data 237 may be utilized to replay the simulation for other users or as a modifiable template for subsequent simulations (e.g., which may modify one or more parameters or models in the prior simulation upon which the test data 237 is based), among other examples. For further explanation please see para 57-In some cases, error detection logic 210 may be capable of detecting error conditions in a real-world deployment by comparing performance of the real-world system with test data 237 describing a corresponding simulated deployment run using a testing system 204.



Conclusion

6.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PURSOTTAM GIRI/Examiner, Art Unit 2128                  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128